Citation Nr: 1532642	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  07-28 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of lung cancer from 
May 1, 2005.

2.  Entitlement to an initial rating in excess of 40 percent for chronic fatigue and weakness due to chemotherapy and radiation treatment for lung cancer.

3.  Entitlement to an effective date earlier than July 10, 2009, for service connection for dementia, residual of encephalopathy, due to lung cancer treatment.


REPRESENTATION

Appellant represented by:	Cecilia Weld, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to February 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran and the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge in October 2008; a transcript of the hearing is of record.

The Veteran died in November 2010.  The appellant is the Veteran's surviving spouse, and she has properly substituted as the claimant in this matter.

This case was last before the Board in November 2013 when it was remanded for additional development.  It has since been returned to the Board for further appellate action.

The Board observes that the appellant's representative has, on numerous occasions, indicated the appellant has not received her retroactive compensation due to her as a result of the Board's November 2010 decision.  To date, the RO has not responded to the representative's request for an audit of payments.  As the Board lacks jurisdiction over this matter, this issue is referred to the originating agency for appropriate action. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the appellant's claim.

As noted above, this case was previously remanded in November 2013.  At that time, the RO was instructed to afford the appellant an informal conference with a Decision Review Officer (DRO).  Additionally, the RO was instructed to issue the appellant a statement of the case (SOC) relative to her claim for an effective date prior to July 10, 2009, for the grant of service connection for dementia, residual of encephalopathy.  Finally, the RO was instructed to consider the newly submitted medical records from Select Specialty Hospital and Bay Medical Center and to then readjudicate the other issues on appeal.  

Unfortunately, after clear instruction at that time, the RO has not addressed a single of the above-noted remand orders.  A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Based on the foregoing inadequacies, the Board has determined another remand is necessary. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the appellant's claims.  If any requested records are not available, the record should be annotated to reflect such and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the appellant and her agent should be scheduled for an informal conference with a Decision Review Officer.  

3.  Thereafter, the RO should provide the appellant and her representative with a statement of the case addressing the issue of entitlement to an effective date earlier than July 10, 2009, for service connection for dementia, residual of encephalopathy, due to treatment for lung cancer.  The appellant and her representative must be informed of the requirements to perfect an appeal with respect to this new issue.  If the appellant perfects an appeal, the RO should ensure that all indicated development is completed before the issue is returned to the Board for further appellate action.  

4.  The RO should undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided a supplemental statement of the case and afforded requisite the opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

